Lynch, J. (dissenting).
In his supplemental opinion of October 15, 1975, the Surrogate ruled that withdrawals of moneys from Totten trust accounts which consisted of deposits made both prior and subsequent to August 31, 1966 should be deemed to have been made from the pre-August 31, 1966 deposits. In short, a first in-first out rule. This is inconsistent with the interpretation of EPTL 5-1.1 that he adopted (with which I concur) in his primary opinion of June 13, 1975 (84 Misc 2d 83, 87), i.e., "that the Legislature intended that transfers completely effectuated prior to August 31, 1966 remain untouched by the statute as it presently reads”. I would adopt a last in-first out rule to accomplish this intention. Otherwise, I would affirm for the reasons stated in the primary opinion.
Stevens, P. J., Silverman and Capozzoli, JJ., concur with Birns, J.; Lynch, J., dissents in an opinion.
Decree, Surrogate’s Court, New York County, entered on October 15, 1975, modified, on the law,in accordance with the determinations set forth in the opinion of this court, with $60 costs and disbursements to all parties appearing separately and filing separate briefs, and the matter remanded to the Surrogate’s Court for appropriate proceedings as required.